Case: 20-10582     Document: 00515966988         Page: 1     Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 5, 2021
                                  No. 20-10582
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marco Barajas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-364-2


   Before Smith, Stewart, and Willett, Circuit Judges.
   Per Curiam:*
          Marco Barajas pled guilty to participating in a widespread conspiracy
   involving the possession and distribution of methamphetamine. He was
   sentenced to 198 months’ imprisonment. He now appeals asserting that the
   district court erred by failing to sua sponte order a competency hearing prior




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10582      Document: 00515966988           Page: 2    Date Filed: 08/05/2021

                                     No. 20-10582


   to accepting his guilty plea. Because we disagree, we AFFIRM the district
   court’s judgment.
                I. Factual & Procedural Background
          Barajas pled guilty, without a plea agreement, to conspiracy to
   distribute and possess with intent to distribute methamphetamine, in
   violation of 21 U.S.C. §§ 841 (a)(1), (b)(1)(C), 846. The district court
   sentenced Barajas to 198 months of imprisonment, a 12-month downward
   variance from the low end of the guidelines range, and imposed a three-year
   term of supervised release. Barajas filed this appeal.
                          II. Standard of Review
          We ordinarily apply an abuse-of-discretion standard of review in cases
   challenging a district court’s failure to sua sponte order a competency
   hearing. See United States v. Messervey, 317 F.3d 457, 463 (5th Cir. 2002);
   United States v. Davis, 61 F.3d 291, 303 (5th Cir. 1995). But in cases where
   the defendant has failed to make a competency objection during the guilty
   plea hearing and does not seek to withdraw his guilty plea in the district court,
   we have reviewed for plain error. See United States v. Montoya, 838 F. App’x
   898, 898 (5th Cir. 2021) (per curiam) (unpublished); United States v.
   Villarreal, 405 F. App’x 833, 833 (5th Cir. 2010) (per curiam) (unpublished).
   Because Barajas loses under either standard, we need not determine which
   applies here.
                                III. Discussion
          A district court’s decision to conduct a competency hearing
   implicates both constitutional and statutory law. The conviction of a mentally
   incompetent defendant violates the Due Process Clause. See Pate v. Robinson,
   383 U.S. 375, 378 (1966). A defendant therefore has a procedural due process
   right to a competency hearing if the evidence before the district court “raises
   a bona fide doubt as to [the] defendant’s competence to stand trial.” Id. at
   385 (internal quotation marks omitted). A defendant is “competent to stand




                                          2
Case: 20-10582      Document: 00515966988          Page: 3    Date Filed: 08/05/2021




                                    No. 20-10582


   trial if he has the present ability to consult with his lawyer with a reasonable
   degree of rational understanding and has a rational as well as factual
   understanding of the proceeding[] against him.” United States v. Joseph, 333
   F.3d 587, 589 (5th Cir. 2003) (internal quotation marks and citation omitted).
          Under the constitutional standard, a district court should conduct a
   competency hearing if it “receive[s] information which, objectively
   considered, should reasonably have raised a doubt about [the] defendant’s
   competency and alerted him to the possibility that the defendant could
   neither understand the proceedings or appreciate their significance, nor
   rationally aid his attorney in his defense.” United States v. Williams, 819 F.2d
   605, 607 (5th Cir. 1987) (citation omitted); see Medina v. California, 505 U.S.
   437, 448 (1992) (noting that the key is whether the defendant had “the
   capacity to participate in his defense and understand the proceedings against
   him”).
          Similarly, 18 U.S.C. § 4241 provides that the district court, either
   upon motion of a party or sua sponte, shall order a competency evaluation “if
   there is reasonable cause to believe that the defendant may presently be
   suffering from a mental disease or defect rendering him mentally
   incompetent to the extent that he is unable to understand the nature and
   consequences of the proceedings against him or to assist properly in his
   defense.” 18 U.S.C. § 4241(a). A party may file a motion for a competency
   hearing, or the district court may sua sponte order a hearing, “[a]t any time
   after the commencement of a prosecution for an offense and prior to the
   sentencing of the defendant.” Id.
          Whether “reasonable cause” exists to evaluate the defendant’s
   competency is left to the sound discretion of the district court. Messervey, 317
   F.3d at 463. Nevertheless, “[t]o determine whether there is ‘reasonable
   cause’ to doubt a defendant’s competence, we consider: (1) any history of




                                          3
Case: 20-10582      Document: 00515966988          Page: 4   Date Filed: 08/05/2021




                                    No. 20-10582


   irrational behavior, (2) the defendant’s demeanor at trial, and (3) any prior
   medical opinion on competency.” Id. “Significantly, ‘the presence or
   absence of mental illness or brain disorder is not dispositive’ as to
   competency.” United States v. Mitchell, 709 F.3d 436, 440 (5th Cir. 2013)
   (quoting Mata v. Johnson, 210 F.3d 324, 329 n.2 (5th Cir. 2000)).
          Barajas argues for the first time on appeal that the district court
   violated his due process rights, as well as the provisions of
   18 U.S.C. § 4241(a), by failing to sua sponte order a competency hearing. He
   avers that the information before the district court showed that he suffered
   from a debilitating mental defect caused by a gunshot wound to the head and
   should have raised a reasonable doubt about his competency. In support of
   his argument, he cites to his mother’s testimony at the preliminary detention
   hearing, the information adduced at his plea hearing, and the information
   contained in the presentence report (“PSR”). We will examine each of these
   sources now.
          A. Preliminary Detention Hearing
          At the preliminary detention hearing, Barajas’s mother testified
   regarding the issue of pre-trial detention. She recounted that Barajas had
   been shot in the head six years ago and that he suffered from short-term
   memory issues. She explained that as a result of the injury, Barajas had
   received temporary Social Security disability payments and had been treated
   by a physician. She concluded, however, that Barajas had “been successfully
   growing as a man” during the past six years and that he had been able to hold
   down a job at AutoZone.
          B. Plea Hearing
          At the plea hearing, Barajas’s attorney advised the court that he had
   no reason to think that Barajas was not fully competent and capable of
   entering a guilty plea. He further stated that he had no reason to believe that




                                         4
Case: 20-10582      Document: 00515966988           Page: 5    Date Filed: 08/05/2021




                                     No. 20-10582


   Barajas’s decision to plead guilty was not knowingly, voluntarily, and
   intelligently made. At times during the plea hearing, the district court
   questioned Barajas directly. Barajas responded to the district court’s
   questions with no apparent difficulty and provided his age, date of birth, and
   education and employment history. He also explained that he had not been
   under the care of a physician or psychiatrist during the last six months. When
   asked whether he had ever been treated for narcotics or alcohol addiction,
   Barajas described his “struggle with addiction” and his use of marijuana to
   help manage his seizures after his head injury. When asked whether he
   believed he suffered from “any kind of emotional or mental disability or
   problem,” Barajas responded, “I don’t really know.” The district court
   reframed the question and asked Barajas whether he felt like he was “okay
   mentally,” to which Barajas replied, “On a good day, yeah. On a bad day, I
   don’t really feel like getting up out of bed, Your Honor.”
          The district court then asked Barajas’s attorney whether he had
   observed any indications of a mental problem during his interactions with
   Barajas. His attorney responded, “Not in terms of understanding the
   proceedings.” He then acknowledged that Barajas had previously suffered a
   head injury and stated that while he occasionally had to repeat things, he
   “never at any point thought he did not understand the proceedings or what
   was going on around him.”
          Barajas confirmed to the district court that he knew he was in court to
   offer his plea, and he understood that he was planning to enter a plea of guilty.
   He also confirmed that he had read and signed the factual resume and that he
   had his attorney strike certain facts in the resume about which he had no
   knowledge before he signed it. He further stated that his attorney had
   explained the legal meaning of the factual resume and that he “understood
   very well.” The district court asked Barajas if his attorney reviewed the




                                          5
Case: 20-10582      Document: 00515966988          Page: 6    Date Filed: 08/05/2021




                                    No. 20-10582


   factual resume with him “as many times as he needed . . . to understand it,”
   and Barajas replied, “Yes, Your Honor.”
          The district court thereafter accepted the plea explaining that Barajas
   was “fully competent and capable of entering an informed plea, and that his
   plea of guilty to the offense charged by Count 2 of the information in this case
   is a knowing and voluntary plea supported by an independent basis in fact
   containing each of the essential elements of that offense, and that such plea
   did not result from force, threats, or promises.”
          C. Presentence Report
          The PSR reflected that Barajas sustained a gunshot wound to his head
   on April 5, 2013, was in a coma for two weeks, and required a month of
   rehabilitation. Medical records from 2019 confirmed that ballistic fragments
   remained in his head. He reported that he was diagnosed with bipolar
   disorder after the shooting incident and that he suffered from anxiety and
   panic attacks. He continued that he had previously received outpatient
   treatment and prescription medication but that he had not taken any
   medication since 2019. He stated that he continued to have seizures and
   memory and coordination issues. Medical records confirmed that he had
   been prescribed medication for seizures and that he had requested a
   psychology consultation during his incarceration because “he occasionally
   sees shadows, hears indistinguishable voices, and suffers from anxiety.” As
   of the date of the PSR, there was no record that he had received any mental
   health treatment.
          The PSR also noted that, a year after the shooting, Barajas attended
   South Texas Vocational Technical Institute in McAllen, Texas, and obtained
   his massage therapist license. Thereafter, he had several jobs. He worked as
   a cook for several months and reported that he was a home health care
   provider for his grandmother for eighteen months. He was most employed




                                          6
Case: 20-10582        Document: 00515966988         Page: 7   Date Filed: 08/05/2021




                                     No. 20-10582


   recently at AutoZone, where he worked for six months before being arrested
   for the instant offense.
          We now examine this evidence under the applicable factors to
   determine whether the district court erred in failing to sua sponte order a
   competency hearing prior to accepting Barajas’s guilty plea. See Messervey,
   317 F.3d at 463.
          1. History of Prior Irrational Behavior
          Barajas points to his statements to his probation officer that he “sees
   shadows [and] hears indistinguishable voices” as evidence of his irrational
   behavior. However, there is no other information in the record or in Barajas’s
   medical records to substantiate these post-plea complaints. Additionally,
   Barajas gave no indication during the plea hearing that he was experiencing
   auditory or visual hallucinations and there is no other evidence in the record
   of any prior irrational behavior. Accordingly, this factor weighs against the
   necessity of ordering a competency hearing.
          2. Defendant’s Demeanor at Trial
          Barajas asserts that the record shows that he refused to unequivocally
   commit to being mentally competent when questioned by the district court.
   This argument, however, is misguided. The district court did not ask Barajas
   about his mental competency; rather, the district court asked Barajas whether
   he believed that he suffered from an emotional or mental disability or
   problem and Barajas responded that he did not know. When the district court
   clarified by asking Barajas whether he was “okay mentally,” he simply
   replied that he had some good days and other days when he did not want to
   get out of bed.
          Barajas’s unremarkable responses here do not qualify as evidence of
   mental incompetency. As an initial matter, whether he had mental or




                                           7
Case: 20-10582     Document: 00515966988           Page: 8   Date Filed: 08/05/2021




                                    No. 20-10582


   emotional problems or a mental illness “is not dispositive as to [his]
   competency.” Mitchell, 709 F.3d at 440 (internal quotation marks and
   citation omitted). Furthermore, the record reveals that Barajas’s overall
   demeanor during the proceedings supports the government’s argument that
   he acted appropriately and that “his conversation with the district court was
   coherent, responsive, and goal-directed.” Barajas provided rational
   responses to the district court’s questions and was able to intelligently
   discuss his education, work experience, and struggle with addiction. He
   rarely asked the district court to repeat a question during his plea hearing.
   Further, the record shows that Barajas was able to discuss his case with his
   attorney and to identify facts for his attorney that were either unknown to
   him or did not accurately represent his conduct in the offense. Consequently,
   this factor also weighs against the necessity of a competency hearing.
          3. Prior Medical Opinion on Competency
          Finally, Barajas contends that receiving Social Security disability
   benefits and his self-reported mental health diagnoses are tantamount to a
   medical declaration of incompetency. Again, his argument falls short. As an
   initial matter, Barajas cites to no case in support of his argument regarding
   receipt of Social Security disability. Further, while he asserts that “he had
   been deemed so mentally disabled by the State of Texas that he had received
   Social Security Disability payments,” the record does not contain a final
   diagnosis or any verified declaration regarding his mental competency.
   Likewise, while the PSR references some evidence of medical treatment for
   seizures and anxiety, it does not contain any reference to medical records
   speaking to Barajas’s competency. This factor weighs against the necessity
   of a competency hearing.
          Regarding his past diagnoses, Barajas points our attention to our prior
   unpublished opinion in United States v. Fuentes, 38 F.3d 568, 1994 WL




                                         8
Case: 20-10582      Document: 00515966988          Page: 9    Date Filed: 08/05/2021




                                    No. 20-10582


   574184, at *13 (5th Cir. 1994). There, this court held that the district court
   erred in failing to grant a competency hearing where the defendant had
   reported hearing voices and had been hospitalized for mental health
   problems. Id. In that case, however, we noted that “[a]n addendum to the
   PSR indicated that [the defendant’s] mental history had been verified by
   medical records obtained from several doctors who had treated him. The
   PSR also indicated that the medical records were available for the district
   court to review.” Id. Here, on the other hand, Barajas has failed to provide
   this court with adequate medical records detailing his mental history or
   supporting his claims of mental incompetency. Although Barajas has self-
   reported several issues involving his mental health, he has failed to provide
   medical records verifying his claims. For this reason, he is not entitled to the
   relief that was warranted in Fuentes.
          In sum, our review of the applicable factors indicates that the district
   court’s decision not to order a competency hearing was reasonable given the
   evidence before it. See Messervey, 317 F.3d at 463. Additionally, the record
   reveals that the information before the district court provided no reason to
   question whether Barajas understood the nature and consequences of the
   proceedings against him and was able to aid his attorney in his defense. See
   18 U.S.C. § 4241(a); see also Mitchell, 709 F.3d at 441 (finding no abuse of
   discretion where a defendant, who was diagnosed with a schizophrenic
   disorder and made “illogical and rambling statements” in the district court
   but otherwise exhibited a “basic awareness and understanding of the
   proceedings”). Accordingly, we hold that the district court did not err in
   failing to sua sponte order a competency hearing.
                               IV. Conclusion
          The district court’s judgment is AFFIRMED.




                                           9